     Case 2:10-cv-00913-TLN-EFB Document 49 Filed 06/17/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS JACOBS,                                    No. 2:10-cv-00913-TLN-EFB
12                       Plaintiff,
13
             v.                                         ORDER DENYING PLAINTIFF’S
14                                                      MOTION FOR LEAVE TO AMEND
      CHUCK REED, et al.,
15
                         Defendants.
16

17

18          This matter is before the Court pursuant to Plaintiff Thomas Jacobs’s (“Plaintiff”) Motion

19   to Amend his Complaint. (ECF No. 43.) Defendants County of Santa Clara, Sheriff Laurie

20   Smith, City of San Jose, Police Chief Rob Davis, Mayor Chuck Reed, and Attorney General

21   Xavier Bacerra (collectively, “Defendants”) have filed various oppositions to the present Motion.

22   (ECF Nos. 44, 46, 47.) For the reasons discussed below, Plaintiff’s Motion is DENIED.

23          I.      FACTUAL AND PROCEDURAL BACKGROUND

24          Plaintiff filed the initial Complaint on April 16, 2010, alleging he had been

25   unconstitutionally prevented from obtaining a Concealed Weapons (“CCW”) permit due to

26   several unconstitutional sections of the California Penal Code (“C.P.C.”) and Defendants’

27   unconstitutional application and enforcement of those sections. (ECF No. 1 ¶ 14.) More

28   specifically, Plaintiff’s initial complaint challenges California Penal Code §§ 12050, et al.,
                                                        1
     Case 2:10-cv-00913-TLN-EFB Document 49 Filed 06/17/20 Page 2 of 6

 1   12031(b), 12025, 12027, 12027.1, and The Law Enforcement Officers Safety Act (“LEOSA”).

 2   (Id. ¶ 294.)

 3           On June 9, 2010, the case was stayed pending a final resolution of cases in the United

 4   States Supreme Court and Ninth Circuit Court of Appeals. (ECF No. 10.) On July 12, 2016, the

 5   Court continued the stay of proceedings pending the Ninth Circuit’s decision in Peruta v. County

 6   of San Diego, 824 F.3d 919 (9th Cir. 2016). (ECF No. 20.) The Court lifted the stay on August

 7   21, 2017, and at that time allowed Plaintiff to file a motion to amend his complaint. (ECF No.

 8   24.)

 9           Instead of filing a motion to amend, Plaintiff filed a First Amended Complaint on October

10   20, 2017 (ECF No. 25), which was stricken from the record as both improper and untimely. (ECF

11   No. 26.) Therein, the Court afforded Plaintiff a second opportunity to file a motion to amend his

12   complaint. (See id.) Plaintiff thereafter filed his Motion to Amend, attaching a “Proposed Draft

13   of First Amended Complaint” (ECF No. 27, 27-3) but later filed a second version of the proposed

14   amended complaint, attached to a declaration of counsel, which was in turn attached to Plaintiff’s

15   reply brief. (ECF No. 36.) The Court denied Plaintiff’s motion to amend as moot, and provided

16   that it would entertain a properly noticed motion to file the most recent version of the proposed

17   amended complaint. (ECF No. 41.) The present Motion followed. (ECF No. 43.)

18           By way of the present motion, Plaintiff seeks leave to amend to add two additional

19   plaintiffs who challenge several additional C.P.C. sections on constitutional grounds. (ECF No.

20   43.) Proposed Plaintiff Robert Dalke is an Oregon resident with a CCW permit issued under
21   Oregon state law. Dalke seeks to travel into and through California with handguns and

22   magazines of his choice. (ECF No. 43-3 ¶ 36.) Proposed Plaintiff Veterans Law Center, Inc. is a

23   California non-profit corporation whose members desire to travel in California with firearms and

24   magazines currently banned by several C.P.C. sections. (Id. ¶ 48.) Put most succinctly, the initial

25   Complaint challenges C.P.C. sections that regulate CCW issuances — and specifically Plaintiff

26   Jacob’s failure to obtain a license — whereas the present motion seeks to add new plaintiffs who
27   wish to challenge additional C.P.C. sections regarding California’s loaded firearm ban, open carry

28   ban, handgun ban, travel handgun ban, and magazine ban. (Id.)
                                                       2
     Case 2:10-cv-00913-TLN-EFB Document 49 Filed 06/17/20 Page 3 of 6

 1          II.     STANDARD OF LAW

 2          Granting or denying leave to amend a complaint rests in the sound discretion of the trial

 3   court. Swanson v. United States Forest Serv., 87 F.3d 339, 343 (9th Cir. 1996). Under Rule

 4   15(a)(2), “a party may amend its pleading only with the opposing party’s written consent or the

 5   court’s leave,” and the “court should freely give leave when justice so requires.” The Ninth

 6   Circuit has considered five factors in determining whether leave to amend should be given: “(1)

 7   bad faith, (2) undue delay, (3) prejudice to the opposing party, (4) futility of amendment; and (5)

 8   whether plaintiff has previously amended his complaint.” In re W. States Wholesale Nat. Gas

 9   Antitrust Litig., 715 F.3d 716, 738 (9th Cir. 2013) (citing Allen v. City of Beverly Hills, 911 F.2d

10   367, 373 (9th Cir. 1990)). “[T]he consideration of prejudice to the opposing party carries the

11   greatest weight.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).

12          III.    ANALYSIS

13          A. Rule 8 and Futility

14          As an initial matter, as argued by all Defendants in all three oppositions, the Court finds

15   the proposed Amended Complaint does not meet the Rule 8 standard and therefore the newly

16   added claims fail as a matter of law. Rule 8 requires a “short and plain statement of the claim

17   showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To comply with Rule 8, a

18   complaint must clearly set forth “who is being sued, for what relief, and on what theory, with

19   enough detail to guide discovery.” McHenry v. Renne, 84 F.3d 1172, 1177-78 (9th Cir. 1996).

20   Plaintiff’s proposed First Amended Complaint is 281 paragraphs long yet fails to clearly
21   differentiate the bases for each claim for relief and fails to identify which of the several

22   Defendants are subject to each of the six claims. (ECF No. 43-3.) This not only burdens

23   Defendants and the Court, but also fails to provide Defendants proper notice of what they must

24   defend against. (ECF No. 47 at 9.) Therefore, the Amended Complaint is subject to dismissal for

25   failure to meet Rule 8 and allowing amendment would therefore be futile. Accordingly, the Court

26   DENIES Plaintiff’s motion.
27   ///

28   ///
                                                         3
     Case 2:10-cv-00913-TLN-EFB Document 49 Filed 06/17/20 Page 4 of 6

 1          B. Undue Prejudice under Rule 15(a)

 2          Plaintiff’s motion also fails because granting leave to amend would be highly prejudicial

 3   to Defendants at this stage in the litigation. Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d

 4   1048, 1052 (9th Cir. 2003) (“the consideration of prejudice to the opposing party carries the

 5   greatest weight”). Plaintiff asserts he “simply seeks to add additional specificity to his

 6   allegations” and therefore there is no prejudice to Defendants. (ECF No. 43-1 at 4.) But in

 7   reality, Plaintiff seeks much more than additional specificity. Plaintiff seeks leave to amend the

 8   Complaint to add two additional and unrelated Plaintiffs as well as new challenges to numerous,

 9   wholly new C.P.C. sections which have no relation to CCW permitting.

10          The Ninth Circuit has found substantial prejudice to a defendant where the claims sought

11   to be added “would have greatly altered the nature of the litigation and would have required

12   defendants to have undertaken, at a late hour, an entirely new course of defense.” SAES Getters

13   S.p.A v. Aeronex, Inc., 219 F.Supp.2d 1081, 1094. The proposed Amended Complaint seeks to

14   add two additional plaintiffs whose claims do not arise from CCW permit denials. Plaintiff offers

15   no evidence that either proposed new plaintiff has ever applied for or is actively contesting a

16   CCW permit denial. Proposed Plaintiff Dalke is an Oregon resident with an Oregon issued CCW

17   permit who seeks to travel “into or through California and defendant agencies jurisdictions with a

18   handgun and magazine of his choice.” (ECF No. 43-3 ¶ 36.) Proposed Plaintiff Veterans Law

19   Center is a non-profit organization whose members and constituents desire to travel in California

20   with currently banned firearms and challenge several additional C.P.C. sections unrelated to
21   CCW permit issuances. (Id. ¶ 48.) The proposed additional plaintiffs have no connection to

22   Plaintiff Jacobs, and their proposed claims rely on wholly different allegations from those

23   asserted in the initial Complaint. These new claims and plaintiffs would greatly alter the nature

24   of litigation and would therefore cause substantial prejudice to Defendants.

25          Moreover, supplemental pleadings cannot be used to introduce a “separate, distinct and

26   new cause of action.” Planned Parenthood of Southern Arizona v. Neeley, 130 F.3d 400, 402 (9th
27   Circuit 1997). Here, whereas the initial Complaint is premised on Plaintiff’s inability to obtain a

28   CCW permit due to certain C.P.C. sections regulating CCWs, the proposed amended pleadings
                                                        4
     Case 2:10-cv-00913-TLN-EFB Document 49 Filed 06/17/20 Page 5 of 6

 1   (which are in fact supplemental in nature) introduce challenges to ten new C.P.C. sections

 2   regarding the loaded firearm ban, open carry ban, handgun ban, travel handgun ban, and

 3   magazine ban. (Id.) Therefore, the proposed new plaintiffs introduce new causes of action which

 4   function on a different set of facts and challenge unrelated C.P.C. sections. For this additional

 5   reason, the Court DENIES Plaintiff’s Motion.

 6           C. Undue Delay

 7           Plaintiff’s motion further fails because he delayed in seeking the proposed amendments.

 8   More specifically, Plaintiff initially complained only of the denial of his CCW permit, arguing

 9   several C.P.C. sections are unconstitutional. (ECF No. 1 ¶ 14.) Plaintiff now seeks to add two

10   additional plaintiffs who are not seeking to contest subsequent CCW permit denials. (ECF No.

11   43-3.) The proposed additional plaintiffs instead desire to travel to and within California with

12   guns and magazines currently banned by several C.P.C. sections not referenced in the initial

13   complaint. They seek to challenge these additional sections on constitutional grounds. (Id. ¶¶ 48-

14   49.)

15           Relevant to evaluating undue delay, the Court may consider whether Plaintiff “knew or

16   should have known the facts and theories raised by the amendment in the original pleading.”

17   Jackson v. Bank of Hawaii, 902 F.2d 1385, 1388 (9th Cir. 1990). Plaintiff does not raise any new

18   factual developments or alleged CCW denials since the date of the initial Complaint. Rather, the

19   proposed additional plaintiffs and challenges to additional C.P.C. sections could have easily been

20   raised in the initial Complaint. It is simply too late in the day to add these wholly unrelated
21   parties and claims. For this additional reason, the Court DENIES Plaintiff’s motion.

22           D. Improper Joinder under Rule 20(a)(1)

23           Relatedly, it appears Plaintiff has not met the standard to join new plaintiffs in his action.

24   Persons may join in one action as plaintiffs if they assert (1) any right to relief jointly, severally,

25   or in the alternative with respect to or arising out of the same transaction, occurrence, or series of

26   transactions or occurrences; and (2) any question of law or fact common to all plaintiffs will arise
27   in the action. Fed. R. Civ. P. 20(a)(1).

28
                                                          5
     Case 2:10-cv-00913-TLN-EFB Document 49 Filed 06/17/20 Page 6 of 6

 1          Plaintiff does not explicitly mention or move to join additional plaintiffs under Rule 20 in

 2   the present Motion to Amend. (ECF 43-3). Nonetheless, joinder would be improper because the

 3   proposed additional plaintiffs do not share a transaction or occurrence with Plaintiff and challenge

 4   a completely different set of C.P.C. sections. (Id.) Therefore, to the extent Plaintiff’s Motion

 5   could be construed as a motion to join plaintiffs under Rule 20, it is DENIED.

 6          IV.     CONCLUSION

 7          For the foregoing reasons, the Court DENIES Plaintiff’s Motion to Amend (ECF No. 43).

 8          IT IS SO ORDERED.

 9   DATED: June 16, 2020

10

11

12                                                             Troy L. Nunley
                                                               United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       6
